Title: 18th.
From: Adams, John Quincy
To: 


       Mr. Hilliard preached for us the whole day: his text in the afternoon was in these words, “righteousness exalteth a nation.” A political Sermon; upon the present situation of affairs; the first Mr. H. has delivered since I became one of his hearers.
       We had this evening a meeting of the A B. for the first time this quarter. We chose officers, to continue, untill our Class shall cease to meet at the Society. A couple of essays were read; and it was voted that, Adams 3d. Barron, Gardner, Grosvenor, and Phillips, of the junior Class, should be admitted: after which the meeting should be adjourned till next Sunday evening, at half after seven.
      